MEMORANDUM OPINION


No. 04-05-00049-CV

James D. REDFORD,
Appellant

v.

TEXAS MUTUAL INSURANCE COMPANY,
Appellee

From the 407th Judicial District Court, Bexar County, Texas
Trial Court No. 2004-CI-13274
Honorable Michael P. Peden, Judge Presiding

PER CURIAM
 
Sitting:            Sarah B. Duncan, Justice
Karen Angelini, Justice
Sandee Bryan Marion, Justice
 
Delivered and Filed:   June 15, 2005

DISMISSED
            James D. Redford appeals the trial court’s judgment signed December 27, 2004. Redford’s
appellant’s brief was due April 28, 2005. Neither the brief nor a motion for extension of time were
filed. On May 11, 2005, we therefore ordered Redford to file, on or before May 26, 2005, his
appellant’s brief and a written response reasonably explaining his failure to timely file the brief and
showing why appellee is not significantly injured by Redford’s failure to timely file a brief. We
further advised Redford that if he failed to file a brief and the written response by the date ordered,
we would dismiss the appeal for want of prosecution. See Tex. R. App. P. 38.8(a). Redford has not
filed a brief or the written response ordered by the court.
            We therefore order this appeal dismissed for want of prosecution. We further order that no
costs shall be assessed against appellant because he is indigent. 
 
                                                                                    PER CURIAM